Title: From George Washington to James Bowdoin, 18 December 1776
From: Washington, George
To: Bowdoin, James



Sir
Head Qrs at Keiths Decr 18th 1776

I this morning received the Honor of your favor of the 8th Instt and beg leave to return your Honble Body my warmest acknowledgements for their early attention to my requisition, and assurances of such Support as shall be in their power. Circumstances having varied much since I addressed them upon this Subject, & being far removed myself from the rendezvous intended for this reinforcement when it was applied for, I have wrote to Major Genl Heath to concert a Plan with Major Genl Lincoln & to form with him such dispositions of the Troops as they may judge necessary and the exigencies of Affairs require. Their arrival I hope will be in due time, and be attended with many important & happy consequences. Were it not for them, in a few days by reason of the impolicy and fatal system of short inlistments, there would scarcely remain the least shadow of an Army to check the Operations of the Enemy.
I should be happy if there had been just grounds for the report of

the success of our Arms at Heckensec, but things have been entirely the reverse. By the expiration of the service of the Troops denominated flying Camp men and their return home on the 1st Instt, our force on this side Hudsons River, which before that period was unequal to any successfull opposition, was reduced to a mere handfull. With this small number I have been pushed through Jersey by the main body of the Enemy’s Army, without deriving the least aid from the Militia, notwithstanding the earliest & most pressing sollicitations and for want of their Assistance a large part of that State has been exposed to all the effects of ravage & of the most wanton plunder.
The Delaware now divides what remains of our little force from that of Genl Howe whose Object beyond all question, is to possess Philadelphia. They have been industrious in their efforts to procure Boats for their transportation, but the precautions I have taken have hitherto rendered their attempts unsuccessfull. How things will terminate I must leave to the event itself; As yet I have recd but little or no augmentation except that of the City Militia who have turned out in a Spirited manner.
Convinced that Philadelphia was the Object of Mr How’s movements, & of the fatal consequences that would attend the loss of it—I wrote for Genl Lee to Reinforce me with the Troops under his immediate command. By some means or other, their arrival has been retarded and unhappily on Friday last, the Genl having left his division and proceeded on the flanks, three or four miles nearer the Enemy (then 18 miles from him) of which they were informed by some Tories, was surprized and carried off about Eleven OClock by a party of Seventy Light Horse. I will not comment upon this unhappy accident. I feel much for his misfortune, and am sensible that in his captivity, Our Country has lost a warm friend and an able Officer.
Upon the whole our Affairs are in a much less promising condition than could be wished, Yet I trust under the smiles of Providence, and by our own exertions, we shall be happy. Our cause is righteous and must be supported. Every nerve should be strained to levy the New Army; If a respectable one can be procured in season, All may be well. The ensuing Campaign will be an important one, and the issue may lead to happiness or the most melancholy of all events. I have the Honor to be with sentiments of great respt Sir Your Most Obedt Servt

Go: Washington

